Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
3.	Claims 1-3 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to a scheme for determining a modulation mode of a node based on a naive Bayes classifier algorithm is constructed to resolve a problem that the node can only obtain channel information in a current timeslot and cannot predict a future channel status in an actual scenario, thereby effectively increasing a system throughput. 
Applicant’s independent claim 1 recites, inter alia, an adaptive modulation method for a naive Bayes classifier-based energy harvesting relay system, with a structure as defined in the specification (pages 2 – 10) including: “
    PNG
    media_image1.png
    386
    1119
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    515
    1096
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    161
    1052
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    430
    1128
    media_image4.png
    Greyscale
”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pratt et al (US. Pub. No. 2016/0219506 A1) discloses architectures and methods for energy efficient communication.  
Kim et al. (US. Pub. No. 2019/0141571 A1) discloses a method for performing uplink data compression (UDC) by a user equipment (UE). 
Rost (US. Pub. No. 2018/0034580 A1) discloses a method for operating a mobile communication network.

6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413